Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of Application No. 16/791635, now U.S. Patent 11,153,329; which is a continuation of 15/063,590, now U.S. Patent 10,567,396. Claims 1-20 have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11153329. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See chart below.

3.	Claims 1, 3-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10567396. Although the claims at issue are not identical, they are not patentably distinct from each other because:
See chart below.

Instant Application
11153329
10567396
Claims 1, 8 and 15
A system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method for providing real- time scanning of client devices, the method comprising:
receiving target internet protocol (IP) information from a client device and identifying a computing device based on the target IP information;






communicating with the computing device to obtain device indicator information from the computing device;
providing the device indicator information to a first machine learned model to obtain a selection of a payload;
providing the selected payload to the computing device to solicit a response from the computing device;
receiving a payload response from the computing device; and determining, based on the payload response, that the computing device is a malicious device.
Claims 1 and 11
A system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method for providing real-time scanning of client devices, the method comprising…
receiving input from a client device via a user interface
Claim 2:
wherein the request details comprise information associated with the client device, including at least one of its IP address, ports, services and protocols
Claim 1
communicating with the computing device; receiving device information from the computing device, the device information including a device indicator associated with the computing device; selecting a payload for the computing device, wherein selection of the payload is predefined based on the device indicator, wherein the payload is selected based on an identified type of the computing device by providing the identified type for the computing device to a machine learning model, the payload comprising data configured for the identified type of device to solicit an expected response from the identified type of device; providing the selected payload to the computing device; receiving a payload response from the computing device; and detecting an unauthorized computing device based on the payload response
Claims 1, 13 and 20
A system comprising: at least one hardware processor; and memory coupled to the at least one hardware processor, the memory comprising computer executable instructions that, when executed by the at least one hardware processor, performs a method for providing real-time scanning of IP addresses, the method comprising: receiving, at a server device, input comprising at least request details for generating a request to scan one or more IP addresses of an internet protocol; generating one or more work orders based on the request details; processing the one or more work orders, the processing comprising communicating with one or more computing devices identified by the one or more work orders; receiving device information from the one or more computing devices, the device information identifying a device type for each of the one or more computing devices; providing the device information to a plurality of analyzer components of the system, wherein the plurality of analyzer components are configured to execute against the internet protocol in real-time; providing, by the plurality of analyzer components, the device type for the one or more computing devices to a machine learning model, wherein the machine learning model uses the device type to select one or more payloads for the one or more computing devices; providing the selected one or more payloads to the one or more computing devices, wherein the each of the one or more payloads is configured to solicit a response from the identified device type; and based on the one or more payloads, receiving one or more responses from the one or more computing devices
Claims 3, 10, 17
wherein receiving the target IP information from the client device comprises receiving a request from the client device via a user interface.
Claim 1
receiving input from a client device via a user interface
Claim 12
presenting a user interface to view results corresponding to the identified one or more computing devices.
Claims 4, 11, 18
wherein identifying the computing device in the target IP information comprises parsing the request received from the client device to identify the target IP information in the request.
Claim 2
wherein the request details comprise information associated with the client device, including at least one of its IP address, ports, services and protocols
Claim 1
input comprising at least request details for generating a request to scan one or more IP addresses of an internet protocol;
Claims 5, 12, 19
wherein identifying the computing device based on the target IP information further comprises generating one or more work orders and storing the one or more work orders in a work order queue.
Claim 1
generating a work order request based on the request details; processing the work order request, the processing including: determining device-identifying information for the work order request
Claim 1
generating one or more work orders based on the request details; processing the one or more work orders, the processing comprising communicating with one or more computing devices identified by the one or more work orders
Claims 6, 13, 20
wherein identifying the computing device based on the target IP information comprises selecting a first one of the one or more work orders in the work order queue and processing the first one of the one or more work orders to identify the computing device.
Claim 1
generating a work order request based on the request details; processing the work order request, the processing including: determining device-identifying information for the work order request
Claim 1
generating one or more work orders based on the request details; processing the one or more work orders, the processing comprising communicating with one or more computing devices identified by the one or more work orders
Claims 7, 14
wherein the target IP information comprises at least one of an IP address, a port, a service and a protocol.
Claim 2
wherein the request details comprise information associated with the client device, including at least one of its IP address, ports, services and protocols
Claim 4
wherein identifying the one or more computing devices comprises: transmitting, by the scanner, a communication request to the one or more computing devices, the communication request comprising at least one of: an IP address and a port



Claims 1-15 of U.S. Patent No. 11153329 contain every element of claims 1, 3-8, 10-15 and 17-20 of the instant application and as such anticipate claim of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claims 1-20 of U.S. Patent No. 10567396 contain every element of claims 1, 3-8, 10-15 and 17-20 of the instant application and as such anticipate claim of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

4.	Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11153329 in view of Watkins (U.S. Patent Application Publication 2017/0171226). 
	For claims 2, 9 and 16, 11153329 differs from the claimed invention in that they fail to teach:
	wherein determining that the computing device is a malicious device comprises providing the payload response to a second machine learned model and receiving from the second machine learned model an indication based on known data that the computing device is a malicious device.

	Watkins teaches:
	wherein determining that the computing device is a malicious device comprises providing the payload response to a second machine learned model and receiving from the second machine learned model an indication based on known data that the computing device is a malicious device (note paragraphs [0033] and [0037], ICMP replies, i.e. payload response, are provided to machine learning model for malware detector to determine if the client is infected with malware).

	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the scanning of 11153329 and the machine learning to identify malware in a client of Watkins. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of scanning a device by sending it a selected payload (11153329) where the response is given to a machine learning malware detect to determine if the client is infected with malware based on the response (Watkins).

5.	Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10567396 in view of Watkins (U.S. Patent Application Publication 2017/0171226). 
	For claims 2, 9 and 16, 10567396 differs from the claimed invention in that they fail to teach:
	wherein determining that the computing device is a malicious device comprises providing the payload response to a second machine learned model and receiving from the second machine learned model an indication based on known data that the computing device is a malicious device.

	Watkins teaches:
	wherein determining that the computing device is a malicious device comprises providing the payload response to a second machine learned model and receiving from the second machine learned model an indication based on known data that the computing device is a malicious device (note paragraphs [0033] and [0037], ICMP replies, i.e. payload response, are provided to machine learning model for malware detector to determine if the client is infected with malware).

	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the scanning of 10567396 and the machine learning to identify malware in a client of Watkins. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of scanning a device by sending it a selected payload (10567396) where the response is given to a machine learning malware detect to determine if the client is infected with malware based on the response (Watkins).

Allowable Subject Matter
6.	Claims 1-20 would be allowable with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the nonstatutory double patenting rejections, set forth in this Office action.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438